DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the term “non-woven” is used as a noun, but is an adjective. As it appears a word is missing from the claim (a non-woven what?), the claim is unclear.  It is presumed that the term is meant to mean a non-woven material.  
As to claim 9, the phrase “an upper side of the at least one of two cushion elements” is indefinite because it is awkwardly written and unclear as to what cushion element is referred to thereby.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2010/0019553) in view of Wyner (US-2009/0039688).
As to claim 1, 4, 5, 13, Yu teaches, a saddle shell 11, a saddle frame 15 arranged on a lower side of the saddle shell and a saddle cushion 13 arranged on the upper side of the saddle shell.  (see Yu figure 2, paragraph 0023-0026). Yu teaches at least two cushion elements 12, 13 that overlap each other (see figure 2, paragraph 0024).
Yu does not teach a connection layer between two cushion layers.  Wyner teaches a cushion for a bicycle seat comprising two cushion layers 12f,12s and a connection layer 18 therebetween (see Wyner figure 6, paragraph 0038-0039).  It would have been obvious to one of ordinary skill in the art to form the cushion layers of Yu with a connection layer therebetween as taught by Wyner in order to enhance the molding process of the cushion layers or to provide decorative effect (see Wyner paragraph 0062).
As to claim 2, Wyner teaches that the connection layer is a film or is non-woven (see Wyner paragraph 0062).  The claim is obvious for the same reason given for claim 1.

As to claim 7, Wyner teaches that the layer 18 can comprise multiple materials and thus suggests a multilayered connection layer (see Wyner paragraph 0062).  The claim is obvious for the same reason given for claim 1.
As to claim 9, Wyner shows the connection layer 18 in a recess in an upper side of one of the cushion elements (see figure 7).  The claim is obvious for the same reason given for claim 1.
As to claim 10, Wyner teaches synthetic fabric (see paragraph 0062).  The claim is obvious for the same reason given for claim 1.
As to claim 11, Yu shows the upper cushion element covers all of the lower cushion element (see Yu figure 1).  Wyner shows the upper cushion element covers all of the lower cushion element (see Wyner, figure 7).
As to claim 14, Yu teaches that the cushion elements can be foam (see paragraph 0023).
As to claim 15, Yu teaches a cover layer 14 spaning over the saddle cushion. (see Yu figure 2, paragraph 0024).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2010/0019553) in view of Wyner (US-2009/0039688) and Cassani (US-2006/0232111).
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2010/0019553) in view of Wyner (US-2009/0039688) and further in view of Bigolin (US-2003/0164629).
As to claim 8, Yu and Wyner do not teach fiber material with fiber direction oriented longitudinally or transversely.  Bigolin teaches a saddle made of composite material and that fibers of the fiber material ought to be “oriented in variable directions in order to obtain the maximum mechanical performance.” (see Bigolin paragraph 0035).  It would have been obvious to one of ordinary skill in the art to orient fibers of the fabric taught by Bigolin in order to optimize the strength in the longitudinal or transverse directions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2010/0019553) in view of Wyner (US-2009/0039688) and further in view of Yeh (US-2015/0191209).
As to claim 12, Yu and Wyner lack particular foam.  Yeh teaches a bycyle seat made with particulate foam (see Yeh paragraph 0005, 0007).  It would have been obvious to one of ordinary skill in the art to substitute one of the cushion elements of Yu with a particulate foam as taught by Yeh since the mere selection of materials from those known in the art is within the ordinary capabilities of one skilled in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636